Exhibit 21.1 Subsidiaries of Clipper Realty Inc. Name of Subsidiary Jurisdiction of Incorporation/Formation 50 Murray Mezz LLC Delaware 50 Murray Street Acquisition LLC Delaware 50/53 JV LLC Delaware 141 Livingston Owner LLC Delaware 250 Livingston Owner LLC Delaware Aspen 2016 LLC Delaware Berkshire Equity LLC Delaware Clipper Realty L.P. Delaware Clipper TRS LLC Delaware Gunki Holdings LLC Delaware Kent Realty, LLC New York Renaissance Equity Holdings LLC New York Renaissance Equity Holdings LLC A New York Renaissance Equity Holdings LLC B New York Renaissance Equity Holdings LLC C New York Renaissance Equity Holdings LLC D New York Renaissance Equity Holdings LLC E New York Renaissance Equity Holdings LLC F New York Renaissance Equity Holdings LLC G New York
